DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed May 16, 2022, has been entered.  Claims 1-28 are currently pending in the application.  Claims 1-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  The previous 102 rejections over Rapp et al. and Cherukuri et al. have been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 has been amended to claim “conditioning the coated core to produce a core coating with a friable coating…”  Applicant points to originally filed claims and the specification for support.  However, none of the claims or paragraphs in the specification to which applicant points provide support for the “conditioning” of the coated core.  Rather, it appears that the “conditioning” step as described in the originally filed specification occurs prior to the coating of the chewing gum core (e.g., [0057, 0063, 0066]).  Therefore, applicant is not considered to have support to claim a step of “conditioning the coated core” in the method of coating a core.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 claims the dry charge of claim 21 comprises a sugar alcohol having a particular mean particle diameter.  Claim 21 has been amended to claim the dry charge comprises a “second sugar alcohol.”  It is unclear if the mean particle diameter in claim 26 is for this “second sugar alcohol” in claim 21, or if there is an additional sugar alcohol having this particle size present in the dry charge.  For purposes of examination, the particle size of claim 26 will be considered to further limit the “second sugar alcohol” in the dry charge in claim 21.
Claim 27 similarly claims the dry charge of claim 21 comprises a sugar alcohol having a particular mean particle diameter.  Claim 21 has been amended to claim the dry charge comprises a “second sugar alcohol.”  It is unclear if the mean particle diameter in claim 27 is for this “second sugar alcohol” in claim 21, or if there is an additional sugar alcohol having this particle size present in the dry charge.  For purposes of examination, the particle size of claim 27 will be considered to further limit the “second sugar alcohol” in the dry charge in claim 21.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rapp et al. (US 2006/0204614).
Regarding claims 21 and 25, Rapp et al. teaches a method of coating a core comprising providing a core and forming a coating layer on the core, where the forming of the coating layer comprises a step of applying a solution of polyols to the surface of the core, a powdered polyol (i.e., dry charge) is applied to the coated core, and then the core is dried to form the coating layer.  The sequence of applying the solution, powder layer and drying is repeated preferably from 20 to 40 times [0014].  The cores of Rapp et al. are preferably chewing gum [0016].
Rapp et al. teach sugar alcohols including xylitol for use in their coating medium [0030].  Therefore, it would have been obvious to have selected xylitol as both of the first and second sugar in the invention of Rapp et al. as Rapp et al. specifically discloses xylitol as a polyol contemplated for use in their coating process.
Regarding the conditioning step, Rapp et al. teach drying the coated cores [0073], which is considered to meet “conditioning the coated core.”  
Rapp et al. do not specifically teach the coating “imparts a crispy texture, having firmness and brittleness unlike a soft panned coating, and which is broken up with less mastication force than a hard-panned coating.”  However, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Given that Rapp et al. teach forming a coating layer on a chewing gum core comprising applying a coating solution followed by a dry charge, where the coating solution and dry charge comprise ingredients as claimed and are repeated as claimed, the coating of Rapp is considered to meet the claimed coating properties in the absence of convincing arguments or evidence to the contrary.
Regarding claim 22, Rapp et al. teach a coating solution having a solids content of                                 
                                    
                                        
                                            (
                                            4.365
                                             
                                            k
                                            g
                                             
                                            i
                                            s
                                            o
                                            m
                                            a
                                            l
                                            t
                                             
                                            G
                                            S
                                            +
                                            2.215
                                             
                                            k
                                            g
                                             
                                            i
                                            s
                                            o
                                            m
                                            a
                                            l
                                            t
                                             
                                            S
                                            T
                                            )
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                            (
                                                            4.365
                                                             
                                                            k
                                                            g
                                                             
                                                            i
                                                            s
                                                            o
                                                            m
                                                            a
                                                            l
                                                            t
                                                             
                                                            G
                                                            S
                                                            +
                                                            2.9
                                                             
                                                            k
                                                            g
                                                             
                                                            w
                                                            a
                                                            t
                                                            e
                                                            r
                                                            +
                                                            2.215
                                                             
                                                            k
                                                            g
                                                             
                                                            i
                                                            s
                                                            o
                                                            m
                                                            a
                                                            l
                                                            t
                                                             
                                                            S
                                                            T
                                                            )
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            =69 wt. % solids (Example 1-[0101]), falling within the claimed range.
Regarding claim 23, Rapp et al. teach that the coating layer is formed on the core from 10 to 50 times, preferably 20 to 40 times [0014].  These ranges encompass and overlap the claimed ranges, thereby rendering the claimed ranges obvious.  Further, given that both the prior art and the instant invention are providing coated chewing gum cores, the claimed range is not considered to represent an unobvious contribution over the prior art.
Regarding claim 24, Rapp et al. teach the coating solution comprises a hydrocolloid that is gum arabic [0024].
Regarding claims 26 and 27, Rapp et al. teach the powder (i.e., dry charge) used in their coating process has a particle size distribution of preferably 90% less than 100 µm [0034].  This range overlaps the claimed ranges, thereby rendering the claimed ranges obvious.  Further, given that both the prior art and the instant invention are providing coated chewing gum cores, the claimed range is not considered to represent an unobvious contribution over the prior art.
Regarding claim 28, given that Rapp et al. teach a coating method to meet claim 21 as set forth above, the coating method of Rapp et al. is considered to be a “hybrid” coating method that provides a coating that is less dense than a coating prepared by a hard panned coating method using the same ingredients as the hybrid coating method.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Claims 21-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuri et al. (US 4,238,510).
Regarding claims 21 and 25, Cherukuri et al. teaches a method of coating a core comprising providing a core and forming a coating layer on the core, where the forming of the coating layer comprises a step of applying a solution of polyols to the surface of the core, a powdered polyol (i.e., dry charge) is applied to the coated core, and then the core is dried to form the coating layer.  The sequence of applying the solution, powder layer and drying is repeated preferably 8 or 9 times (col. 7 lines 31-45).
The first coating syrup comprises a polyol and a binder that is a hydrocolloid including gum arabic (col. 2 lines 10-14, 65-68).  Cherukuri et al. teach that xylitol is suitable for use in the first coating syrup (col. 2 lines 32-35), and teaches that the sweetener in the dusting mix (i.e., dry charge) is preferably the same as in the first coating syrup (col. 3 lines 10-15).  Therefore, it would have been obvious to have utilized xylitol as the polyol in both the first syrup and the dry charge where Cherukuri et al. teach xylitol as suitable for coating the chewing gum cores.
Regarding “conditioning the coated core,” Cherukuri et al. teach that the coated core is conditioned (col. 7 lines 40-64).  
Cherukuri et al. does not specifically teach the coating “imparts a crispy texture, having firmness and brittleness unlike a soft panned coating, and which is broken up with less mastication force than a hard-panned coating.”  However, as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Given that Cherukuri et al. teach forming a coating layer on a chewing gum core comprising applying a coating solution followed by a dry charge, where the coating solution and dry charge comprise ingredients as claimed and are repeated as claimed, the coating of Cherukuri is considered to meet the claimed coating properties in the absence of convincing arguments or evidence to the contrary.
Regarding claim 22, Cherukuri et al. that the coating solution preferably comprises about 25 wt. % to about 65 wt. % water (col. 2 lines 25-27).  This, in turn, means that the coating solution comprises 35 wt. % to 75 wt. % solids, overlapping and thereby rendering obvious the claimed range.  Further, since both Cherukuri et al. and the instant invention are applying the coating solution in the first step in coating a chewing gum core, the claimed solids content is not considered to represent an unobvious contribution over the prior art.
Regarding claim 23, Cherukuri et al. teach that the chewing gum core may be coating with 8 or 9 applications to reaching an average piece weight of 1.5 g (col. 7 lines 41-45), and also note that the steps of applying the first coating syrup and dusting mix will be repeated as many times as necessary to build up a desired coating weight and thickness (col. 2 lines 6-9).  Therefore, it would have been obvious to have repeated the coating layer formation for 15 to 30 times as claimed where a thicker coating layer was desired.  This would have required no more than routine experimentation, as Cherukuri et al. teach that the coating may be repeated until the desired thickness is achieved.
Regarding claim 24, Cherukuri et al. teach the hydrocolloid can be gum arabic in the coating solution (col. 2 lines 65-68).
Regarding claim 28, given that Cherukuri et al. teach a coating method to meet claim 21 as set forth above, the coating method of Cherukuri et al. is considered to be “hybrid” coating method that provides a coating that is less dense than a coating prepared by a hard panned coating method using the same ingredients as the hybrid coating method.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Response to Arguments

Applicant's arguments filed May 16, 2022, have been fully considered, but they are not persuasive.
Applicant argues that Rapp et al. teaches a hard coating, not a friable coating (Remarks, p. 9).
This argument is not persuasive.  Rapp et al. teach a method of coating that matches the claimed method of providing a core, applying a coating solution to the surface of the core, applying a dry charge to the coating solution, and repeating this forming a number of times.  While Rapp et al. describes their coating as a “hard” coating, Applicant has not compared their invention with that of the closest prior art to convincingly show that the claimed process provides a coating that is distinct from the coating provided by the method of the prior art.

Applicant argues that Cherukuri teaches away from using xylitol in the coating (Remarks, p. 10).
This argument is not persuasive. “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Given that Cherukuri specifically teaches xylitol as a polyol contemplated for inclusion in their invention (col. 2 lines 32-35), the fact that xylitol may not be the most preferred embodiment is not considered to render the claims to xylitol unobvious over Cherukuri et al.
Applicant argues that Cherukuri et al. does not teach a friable coating as claimed (Remarks, pp. 11).
This argument is not persuasive.  As set forth in the rejection above, the method of Cherukuri matches the claimed method of providing a core, applying a coating solution to the surface of the core, applying a dry charge to the coating solution, and repeating this forming a number of times.  Applicant has not compared their invention with that of the closest prior art to convincingly show that the claimed process provides a coating that is distinct from the coating provided by the method of the prior art.
Applicant points to data provided in the instant specification to show that the claimed process provides a coating on a chewing gum core that is different from commercially available products (Remarks, pp. 11-13).
The results provided by applicant are not convincing evidence of unexpected results as applicant has not compared the claimed method with the closest prior art.  Further, applicant does not detail the process by which the comparative commercial products are coated such that the differences in the claimed process and the processes by which the commercial products are produced can be determined.  Nor does applicant provide what polyols are used in the coatings of all of the comparative products.  Different polyols are known to have different cooling effects.
Therefore, all claims continue to be rejected over prior art as set forth above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791